Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.
Claims 8-9, 13, 17, 21, 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 5, 2021.
Applicant's election with traverse of invention V, and polyvinyl pyrrolidone K29/32 as the elected species of polymer in the reply filed on March 5, 2021 is acknowledged.  The traversal is on the ground(s) that invention IV should be examined with invention group V because the invention are in the same classification.  This is not found persuasive because the inventions are independent and distinct each from the others for reasons set forth in prior office action. Further, the search are not limited to patent literatures. Through search of all the distinct inventions would have been an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
	The claims have been examined insofar as they read on the elected invention and species.

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Neef et al. (US 4780461, IDS) in view of Chan (“The development of PVP-based solid dispersions using hot melt extrusion for the preparation of immediate release formulations,” Thesis for PhD, 2013, University of East Anglia, https://ueaeprints.uea.ac.uk/id/eprint/43365/1/2013ChanSYPhD.pdf).
Neef et al. teach onapristone (13α-alkyl-17β-(3-hydroxypropyl)-4,9-gonanes
    PNG
    media_image1.png
    131
    264
    media_image1.png
    Greyscale
has been known for its therapeutic utilities. See, particularly, col. 1, lines 12-28, col. 3, lines 3-32. Neef et al. particularly disclosed a tablet of onapristone with various pharmaceutical acceptable excipients, including polyvinylpyrrolidone. . See, particularly, the example 4, col. 4, lines 10-25  pharmaceutical composition comprising the same, and method of using the same for therapeutic purpose. See, particularly, the abstract.  
Neef et al. do not teach expressly a process of making a solid composition of onapristone amorphous with a polymer as the carrier, such as polyvinylpyrrolidone 29/32, by heating the onapristone and polymer dissolving the onapristone in the polymer, followed by cooling the composition to have the onapristone in amorphous state.
However, Chan teaches that amorphous pharmaceuticals have many advantages and have gained considerable attention in the field of pharmaceutics for dosage form design. Particularly, “amorphous materials have excess free energy, enthalpy, entropy, higher specific volume, lower density and higher molecular mobility as compared to the crystalline structure. This has led to mechanical properties (viscosity and elastic modulus) that resemble those of a liquid rather than those of a solid and hence these systems can be visualized as supercooled liquids.”  “The absence of long range order and crystalline bonds in the structure of amorphous systems has resulted in ready dissolution as less activation energy is needed for dissolution in relation to the structurally ordered crystalline form” and “This has also given rise to several fold solubility enhancement and subsequently enhanced bioavailability of the compound. Therefore amorphous systems have been seen as a means of overcoming the issue of poorly soluble Active Pharmaceutical Ingredients (APIs).” See, particularly, pages 1-2. Hot melt method for making solid dispersion amorphous API has been old and well-known in the art. See, section 1.4, particularly, pages 17, 20. Many APIs, such as Etonogestrel, hydrocortisone, have been formulated by this technology. (pages 24-25). Several Polymers have been used as the carriers. Polyvinylpyrrolidone (PVP K30) is among the few well-known polymers used in the technology. See, page 27. The Hot melt process yielded a relatively stable products (page 33). Molecular weight of the polymer in an important factor that influences the dissolution performance of the solid dispersion dosage forms. Among PVP of different molecular weight, PVPK30 has the best dissolution rate. See, page 45. Chan further reveals that polyvinylpyrrolidone with various molecular weight, including PVPK29-32, as pharmaceutical carrier have been known and commercially available. See, particularly, pages 61 and 65. Chan prepared solid dispersion dosages with PVP as carrier for various APIs with the concentration of API ranges from 10 % to 70%. PVP K29-32 is one of the commercial products used in the preparation. See, particularly, pages 72.  Chan teaches that the complete solubility may be determined by visual appearance of the melt mixture. See, pages 106-107.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make an amorphous solid dispersion onapristone composition by heating/melting polyvinylpyrrolidone (PVP)  K29-32 with the onapristone. 
A person of ordinary skill in the art would have been motivated to make an amorphous solid dispersion onapristone composition by heating/melting polyvinylpyrrolidone K29-32 with the onapristone because solid dispersion amorphous form of active pharmaceutical ingredients have been known for many advantages and PVP, particularly PVP K29/32, has been an old and well-known polymeric carrier used solid dispersion dosage form. Further, heating/hot melting process for making the solid dispersion have been old and well-known in the art. Furthermore, the optimization of a result effective parameter, e.g., the concentration of a drug in a dosage form and the molecular weight of the polymeric carrier herein, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627